DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The title should reflect the voltage detection and temperature measurement functions of the claimed invention. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of copending Application No. 17/129910 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 8 of the copending application recites a bus bar module for a plurality of battery cells with a routing path (“wiring routing groove portion”) in which a voltage detection wire is disposed. Claim 8 of the copending application further recites a thermistor configured to detect temperature of the battery cell wherein the thermistor is held at a first end part (“thermistor attachment portion”).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20150303435 A1 (Ikeda)
 Regarding claim 1, Ikeda discloses a bus bar module comprising: 
a case (Fig. 1, P32, battery connection body) attached to a battery assembly (Fig. 1, P31, battery assembly 11) comprising a plurality of single cells; 
a bus bar supported by the case and electrically connected to electrodes of the plurality of single cells of the battery assembly (Fig. 1, P32, connection conductors 12); and 
a plurality of electric wires routed in the case (P53, wiring members 74, 76), 
wherein the plurality of electric wires comprise: 
a plurality of voltage detection electric wires connected to a plurality of voltage detection terminals, respectively, the plurality of voltage detection terminals being connected to the bus bar (Fig. 2, P34, voltage detection lines 4), and 
a temperature measurement electric wire connected to a thermistor configured to measure a temperature of at least one of the plurality of single cells (Fig. 2, P35, thermistor lines 5), 
wherein the case comprises: 
an electric wire routing groove portion in which the plurality of voltage detection electric wires are routed (Fig. 2, P37, housing portions 8 and 9), and 
a thermistor attachment portion to which the thermistor is attached (Fig. 4), and 
wherein the thermistor attachment portion is provided in the electric wire routing groove portion (Fig. 2, P37, housing portions 8 and 9). 
Regarding claim 2, Ikeda discloses that the thermistor is mounted to the thermistor attachment portion from above the case (Fig. 2, thermistor is mounted above the case), and the temperature measurement electric wire is drawn out from the thermistor attached to the thermistor attachment portion in a direction perpendicular to an attaching direction of the thermistor to the thermistor attachment portion (Fig. 2).

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 20200091494 A1 (Fernandez).
Regarding claim 1, Fernandez discloses a bus bar module (Fig. 3) comprising: 
a case attached to a battery assembly comprising a plurality of single cells (P38, battery pack); 
a bus bar supported by the case and electrically connected to electrodes of the plurality of single cells of the battery assembly (P50, bus bars 72); and 
a plurality of electric wires routed in the case (P53, wiring members 74, 76), 
wherein the plurality of electric wires comprise: 
a plurality of voltage detection electric wires connected to a plurality of voltage detection terminals, respectively, the plurality of voltage detection terminals being connected to the bus bar (P55-56, voltage sense leads 90), and 
a temperature measurement electric wire connected to a thermistor (thermistor 94) configured to measure a temperature of at least one of the plurality of single cells (P59, thermistor monitors temperatures of one or more battery cells), 
wherein the case comprises: 
an electric wire routing groove portion in which the plurality of voltage detection electric wires are routed (Fig. 2), and 
a thermistor attachment portion to which the thermistor is attached (Fig. 3), and 
wherein the thermistor attachment portion is provided in the electric wire routing groove portion (Fig. 2). See annotated Figs. 2-3 of Fernandez below. 

    PNG
    media_image1.png
    701
    956
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    669
    1106
    media_image2.png
    Greyscale

Regarding claim 2, Fernandez discloses that the thermistor is mounted to the thermistor attachment portion from above the case (Fig. 2, thermistor is mounted above the case), and the temperature measurement electric wire is drawn out from the thermistor attached to the thermistor attachment portion in a direction perpendicular to an attaching direction of the thermistor to the thermistor attachment portion (Fig. 3, thermistor wire has perpendicular bends). See also annotated Fig. 3 of Fernandez

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200091494 A1 (Fernandez) as applied to at least claim 1 above, and further in view of US 20120323511 A1 (Saigo).
Regarding claim 3, Fernandez discloses the thermistor is attached to the thermistor attachment portion such that a drawing direction of the temperature measurement electric wire coincides with an extending direction of the electric wire routing groove portion, (Figs. 2-3, thermistor wire is in the same direction as electric wires). 
Fernandez does not disclose that the temperature measurement electric wire drawn out from the thermistor is routed together with the plurality of voltage detection electric wires in the electric wire routing groove portion.
In the same field of endeavor, Saigo discloses an analogous art of a bus bar module with a thermistor (P66) and voltage detection terminals (P15-16). Saigo further teaches that the thermistors are connected to lead wires (P67, lead wires 36) which are routed together with voltage detection wires (Fig. 4, wires connected to terminals 33). Saigo teaches that this configuration reduces the length of the lead wires (P73). 
Therefore it would have been obvious, before the effective filing date of the claimed invention, to a person having ordinary skill in the art, to modify the battery assembly of Fernandez by routing the temperature measurement electric wires together with the voltage detection electric wires in the same electric wire routing groove portion, with the expectation that such a modification would reduce the length of the lead wires. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin K Eng whose telephone number is (571)272-1328. The examiner can normally be reached Monday to Friday: 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Tavares-Crockett can be reached on (571)-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.K.E./           Examiner, Art Unit 1729  

/ULA C RUDDOCK/           Supervisory Patent Examiner, Art Unit 1729